IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 246 DB 2018 (No. 18 RST 2019)
                                           :
                                           :
KIMBERLEY ANN KARDELIS                     : Attorney Registration No. 63827
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       : (Cumberland County)


                                       ORDER


 PER CURIAM


        AND NOW, this 25th day of February, 2019, the Report and Recommendation of

 Disciplinary Board Member dated February 11, 2019, is approved and it is ORDERED

 that Kimberley Ann Kardelis, who has been on Retired Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.